Exhibit 10.1

     SECURITIES PURCHASE AGREEMENT, dated as of October 7, 2008 (the
“Agreement”), by and between ASSURED PHARMACY, INC., a Nevada corporation
(“Assured”); and APHY Holdings LLC, a Delaware limited liability company (the
“Purchaser”).

INTRODUCTION

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, Assured desires to issue
and sell to Purchaser, and Purchaser desires to purchase from Assured, an
aggregate of 11,235 shares of its Series A Convertible Preferred Stock, par
value $0.001 per share (the “Preferred Shares”), for an aggregate purchase price
of $11,235,000 (the “Preferred Purchase Price”).

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated
thereunder, Assured desires to issue and sell to Purchaser, and Purchaser
desires to purchase from Assured, an aggregate of 75,000,001 shares (the “Common
Shares” and, together with the Preferred Shares, the “Shares”) of its common
stock, par value $0.001 per share (“Common Stock”), for an aggregate purchase
price of $765,000.01 (the “Common Purchase Price” and, together with the
Preferred Purchase Price, the “Purchase Price”).

     WHEREAS, in connection with the issuance and sale of Shares, Assured and
the Purchaser intend to enter into a stockholders’ agreement in the form
attached hereto as Exhibit A (the “Stockholders’ Agreement”) and an investor
rights agreement in the form attached hereto as Exhibit B (the “Investor Rights
Agreement”) (this Agreement, the Stockholders’ Agreement, the Investor Rights
Agreement and the Certificate of Designations (as defined below), are
collectively referred to as the “Transaction Agreements”).

     NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AGREEMENT TO SELL AND PURCHASE THE SHARES

     Section 1.01 Authorization of Shares. Assured will authorize (a) the sale,
issuance and delivery of the Shares to the Purchaser and (b) subject to Section
3.06(g) hereof, the issuance and delivery of the shares of Common Stock,
issuable upon conversion of the Preferred Shares. The Preferred Shares shall
have the rights, preferences, privileges and restrictions set forth in the
Certificate of Designations, Preferences and Rights of the Series A Convertible
Preferred Stock, Series B Convertible Preferred Stock and Series C Convertible
Preferred Stock of Assured, in the form attached hereto as Exhibit C (the
“Certificate of Designations”). The Common Shares

 

--------------------------------------------------------------------------------

shall have the rights, preferences, privileges and restrictions set forth in the
Assured’s Amended and Restated Articles of Incorporation, as amended (the
“Charter”).

     Section 1.02 Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below) Assured will sell, issue and
deliver to Purchaser, and Purchaser will purchase from Assured (a) the Preferred
Shares at a purchase price of $1,000 per Preferred Share, and (b) the Common
Shares at a purchase price of $0.0102 per Common Share.

ARTICLE II

CLOSING, DELIVERY AND PAYMENT

     Section 2.01 Closing. The closing of the sale and purchase of the Shares
under this Agreement and the closing under the other Transaction Agreements
(together, the “Closing”) shall take place as soon as reasonably practicable
following the satisfaction of the conditions set forth in Article VI hereof as
the parties hereto shall mutually agree (the “Closing Date”) at the offices of
Reitler Brown & Rosenblatt LLC, counsel to Assured. The parties agree that the
delivery of this Agreement, the other Transaction Agreements and any other
documents at the Closing may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.

     Section 2.02 Delivery and Payment. At the Closing, subject to the terms and
conditions of this Agreement, Assured will deliver to Purchaser one or more
stock certificates representing the Preferred Shares and one or more stock
certificates representing the Common Shares against payment from Purchaser of
the Purchase Price less $1,200,000 (the “Indemnification Holdback”) by (a) a
certified or official bank check made payable to the order of Assured, (b) the
wire transfer of immediately available funds into a separately designated
account as designated in writing by Assured (the “Separate Account”), or (c) any
combination of the foregoing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ASSURED

     Except as set forth in the letter, of even date herewith (the “Assured
Disclosure Letter”), from Assured to Purchaser, which Assured Disclosure Letter
and the exceptions contained therein shall be deemed to be part of the
representations and warranties made in this Article III, Assured hereby
represents and warrants to Purchaser as of the date hereof and as of the Closing
Date that the statements contained in this Article III are true and correct. The
Assured Disclosure Letter shall be arranged in numbered paragraphs corresponding
to the numbered and lettered subsections contained in this Article III. For
purposes of this Agreement, the phrases “knowledge of Assured” or “Assured’s
knowledge”, or words of similar import, shall mean the knowledge of matters of
which Robert DelVecchio, Haresh Sheth, and John Eric Mutter in the reasonably
prudent exercise of their duties are actually aware.

2

--------------------------------------------------------------------------------

     Section 3.01 Exchange Act.

     (a) The Common Stock is registered under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Assured is subject to
the periodic reporting requirements of Section 13 of the Exchange Act. Assured
has taken no action to terminate such Exchange Act registration. Assured has
made available to Purchaser true, complete, and correct copies of all documents
filed or furnished with the United States Securities and Exchange Commission
(the “SEC”) by or on behalf of Assured (the “SEC Documents”). The SEC Documents,
including, without limitation, any financial statements and schedules included
therein, at the time filed or, if subsequently amended, as so amended, (i) did
not contain any untrue statement of a material fact required to be stated
therein or necessary in order to make the statements therein not misleading and
(ii) complied in all material respects with the applicable requirements of the
Exchange Act and the applicable rules and regulations thereunder. All required
reports or other filings required by Section 13(a) or 15(d) the Exchange Act in
the last two years were timely made. To Assured’s knowledge, each director and
executive officer thereof has filed with the SEC on a timely basis all
statements required by Section 16(a) of the Exchange Act and the rules and
regulations thereunder since at least December 31, 2006.

     (b) Except as otherwise set forth in the Assured Disclosure Letter, Assured
is in compliance in all material respects with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it. Assured and the Assured
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Assured has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Assured and designed
such disclosure controls and procedures to ensure that material information
relating to Assured, including the Assured Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which Assured’s most recently filed periodic report under the Exchange
Act is being prepared. Assured’s certifying officers have evaluated the
effectiveness of Assured’s controls and procedures as of the date prior to the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). Assured presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in Assured’s internal control over financial reporting (as
such term is defined in Rule 13a and 15(f) of the Exchange Act) that have
materially affected or are reasonably likely to materially affect, Assured’s
internal control over financial reporting.

3

--------------------------------------------------------------------------------

     Assured has made available to Purchaser copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures. The books, records and accounts of Assured accurately
and fairly reflect, in reasonable detail, the transactions in, and dispositions
of, the assets of, and the results of operations of, Assured all to the extent
required by generally accepted accounting principles.

     (c) The Chief Executive Officer and the Chief Financial Officer of Assured
have signed, and Assured has furnished to the SEC, all certifications required
by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002; such certifications
contain no qualifications or exceptions to the matters certified therein and
have not been modified or withdrawn; and neither Assured nor any of its officers
has received notice from any governmental entity questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certifications.

     (d) Assured has made available to Purchaser complete and correct copies of
all certifications filed with the SEC pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and warrants to
Purchaser the matters and statements made in such certificates.

     Section 3.02 Trading Market. The Common Stock is eligible to trade and be
quoted on the over-the-counter Bulletin Board market maintained by The Nasdaq
Stock Market (the “OTCBB”). Assured has performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC. Assured
has not, and shall not have taken any action that would preclude, or otherwise
jeopardize, the inclusion of the Common Stock for quotation on the OTCBB.

     Section 3.03 Organization; Good Standing; Qualification; Authorizations.
Assured has no subsidiaries, as such term is defined in Exchange Act Rule 1-02
of Regulation S-X, or affiliated corporations or owns any interest in any other
enterprise (whether or not such enterprise is a corporation) other than as set
forth in the Assured Disclosure Letter (the “Assured Subsidiaries”). Except as
set forth in the Assured Disclosure Letter, Assured owns, directly or
indirectly, all of the capital stock or other equity interests of each Assured
Subsidiary free and clear of any liens and all of the issued and outstanding
shares of capital stock of each Assured Subsidiary were duly authorized, validly
issued and are fully paid, non assessable and free of preemptive or similar
rights to subscribe for or purchase securities. Assured and each of the Assured
Subsidiaries has been duly organized and is validly existing as a corporation in
good standing under the laws of its respective jurisdiction of incorporation
with full power and authority (corporate and other) to own, lease and operate
its respective properties and conduct its respective business as described in
the SEC Documents. Except as set forth in the Assured Disclosure Letter, Assured
and each of the Assured Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
ownership or leasing of its respective properties or the conduct of its
respective business requires such qualification, except where the failure to be
so qualified or be in good standing would not have or could not reasonably be
expected to have a material adverse effect on the business, prospects, financial
condition, and results

4

--------------------------------------------------------------------------------

of operations of Assured and the Assured Subsidiaries taken as a whole (a
“Material Adverse Effect”); no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification; neither Assured nor any of
the Assured Subsidiaries is in violation of its respective charter or bylaws or
in default or in violation in the performance or observance of any obligation,
agreement, covenant or condition contained in any bond, debenture, note or other
evidence of indebtedness, or in any lease, contract, indenture, mortgage, deed
of trust, loan agreement, joint venture or other agreement or instrument to
which it is a party or by which it or its respective properties or assets may be
bound, which violation or default would have a Material Adverse Effect. The SEC
Documents accurately describe, in all material respects, any corporation,
association or other entity owned or controlled, directly or indirectly, by
Assured.

     Section 3.04 Authority. Except as set forth in the last sentence of Section
3.06(g), Assured has all requisite power and authority to execute, deliver, and
perform each of the Transaction Agreements and otherwise carry out its
obligations hereunder and thereunder. All necessary proceedings of Assured and
the Board of Directors of Assured (the “Board”) have been duly taken to
authorize the execution, delivery, and performance of each of the Transaction
Agreements thereby. Each of the Transaction Agreements has been duly authorized
by all necessary corporate action of Assured. Each of the Transaction Agreements
has been (or upon delivery will have been) duly executed by Assured and, when
delivered by all parties thereto in accordance with the terms hereof and
thereof, will constitute legal, valid, and binding obligations of Assured, and
will be enforceable as to Assured in accordance with its respective terms.
Except as otherwise set forth in the Transaction Agreements or the Assured
Disclosure Letter, no consent, waiver, authorization, approval, order, license,
certificate, or permit of or from, or declaration or filing with, any court,
government or governmental agency or body, domestic or foreign having
jurisdiction over Assured, any of the Assured Subsidiaries, or over its
respective properties or assets (collectively, “Governmental Authority”), is
required for the execution, delivery, or performance thereof by Assured. No
consent, approval, authorization or order of, or qualification with, any
Governmental Authority is required for the execution and delivery of any
Transaction Agreements and the consummation by Assured of the transactions
contemplated by the Transaction Agreements, except such as may be required under
the Securities Act or under state or other securities or blue sky laws, all of
which requirements have been, or in accordance therewith will be, satisfied in
all material respects. Except as set forth in the Assured Disclosure Letter, no
consent of any party to any material contract, agreement, instrument, lease,
license, arrangement, or understanding to which Assured or any of the Assured
Subsidiaries is a party, or to which its or any of its respective businesses,
properties, or assets are subject, is required for the execution, delivery, or
performance of any of the Transaction Agreements; and except as set forth in the
Assured Disclosure Letter, and subject to Section 3.06(g) hereof, the execution,
delivery, and performance of the Transaction Agreements will not violate, result
in a breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under,
entitle any party to receive rights or privileges that such party was not
entitled to receive immediately before this Agreement was executed under, or
create any obligation on the part of Assured or any of the Assured Subsidiaries
to

5

--------------------------------------------------------------------------------

which it was not subject immediately before this Agreement was executed under,
any term of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate, conflict with or result in a breach
of any term of the Charter or Assured’s Bylaws, as amended (the “Bylaws”), or
the charter or bylaws of any of the Assured Subsidiaries or, if the provisions
of the Transaction Agreements are satisfied, violate, result in a breach of, or
conflict with any law, rule, regulation, order, judgment, decree, injunction, or
writ of any Governmental Authority.

     Section 3.05 Litigation. There is not any pending or, to Assured’s
knowledge, threatened, action, suit, claim, inquiry, notice of violation,
investigation or proceeding (“Litigation”) against Assured, any of the Assured
Subsidiaries, or any of Assured’s or Assured Subsidiary’s respective officers or
directors or any of their respective properties, assets or rights, before any
arbitrator, mediator or Governmental Authority, an adverse determination in
which would have or could reasonably be expected to have a Material Adverse
Effect. Neither Assured nor any Assured Subsidiary nor any director or officer
of Assured or any Assured Subsidiary is the subject of any claim or inquiry
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of Assured, there is not pending or contemplated, any investigation by
the SEC involving Assured or any current or former director or officer of
Assured. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Assured under the
Securities Act.

     Section 3.06 Capitalization.

     (a) As of the date hereof, the authorized capital stock of Assured consists
of (i) 150,000,000 shares of Common Stock, of which approximately 56,606,113
shares of Common Stock are outstanding and approximately 55,926,286 shares of
Common Stock are reserved for issuance pursuant to stock options and convertible
securities, and (ii) 5,000,000 shares of preferred stock, the designations,
preferences, and rights with respect to which may be determined by time to time
by the Board, none of which is outstanding. Each of such outstanding shares of
Common Stock is duly and validly authorized, validly issued, fully paid, and
nonassessable, has not been issued and is not owned or held in violation of any
preemptive or similar right of stockholders. Except as disclosed in the Assured
Disclosure Letter, (i) there is no commitment, plan, or arrangement to issue,
and no outstanding option, warrant, or other right calling for the issuance of,
any share of capital stock of, or any security or other instrument convertible
into, exercisable for, or exchangeable for capital stock of, Assured, and (ii)
except as described in the Assured Disclosure Letter, there is outstanding no
security or other instrument convertible into or exchangeable for capital stock
of Assured.

     (b) As of the date hereof, under Assured’s stock option plans (the “Stock
Plans”), 8,490,916 shares of Common Stock are available for issuance, of which
no shares of Common Stock are subject to options granted and outstanding, and
under Assured’s warrant plans (the “Warrant Plans” and, together with the Stock
Plans, each, a “Plan” and collectively, the “Plans”), 15,750,000 shares of
Common Stock are available for issuance as of the date of hereof, of which no
shares of Common Stock are subject to

6

--------------------------------------------------------------------------------

warrants granted and outstanding. As of the date hereof, 7,450,000 shares of
Common Stock are subject to outstanding options granted outside of the Stock
Plans, and 4,680,356 shares of Common Stock are subject to outstanding warrants
granted outside of the Warrant Plans. Except as set forth in the Assured
Disclosure Letter, the shares reserved for issuance under the Plans, and except
as may be granted pursuant to the Transaction Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive
rights, rights of first refusal and phantom stock rights), proxy, voting,
transfer restriction or stockholder agreements, or agreements of any kind for
the purchase or acquisition from Assured of any of its securities. All options,
warrants and rights granted under the Plans, comply with the terms of the Plans.
The description of Assured's Plans and the options or other rights granted and
exercised thereunder are set forth in the Assured Disclosure Letter. Assured has
not granted stock options to its employees or directors for which the grant date
as determined under FAS 123R is different from the date of the action taken to
grant the option, except when the action taken preceded the commencement of an
employee’s employment and the grant was effective upon commencement of the
employee’s employment. Assured has not coordinated the grant date for employee
or director stock options or restricted stock grants in a manner to benefit the
option holders from the public release of material non-public information
regarding Assured. Any statements in the SEC Documents regarding employee and
director stock options are complete and accurate in all material respects.

     (c) Except as set forth in the other Transaction Agreements or as set forth
in the Assured Disclosure Letter, Assured is not under any obligation, and has
not granted any rights, to register under the Securities Act, the issuance or
sale of any of Assured’s presently outstanding securities or any of its
securities that may hereafter be issued. Except as contemplated in the
Stockholders’ Agreement, to the knowledge of Assured, no stockholder of Assured
has entered into any agreement with respect to the voting or transfer of equity
securities of Assured. No stockholder of Assured has any right to request or
require Assured to register the sale of any shares owned by such stockholder
under the Securities Act on any registration statement.

     (d) All issued and outstanding shares of the Common Stock were issued,
offered and sold in compliance in all material respects with all applicable
securities laws, including, without limitation, the registration requirements of
the Securities Act and applicable state securities laws or pursuant to an
exemption from such registration requirements.

     (e) Assured and the Board have adopted the Certificate of Designations
through all necessary corporate action. Subject to the last sentence of Section
3.06(g), upon the filing of the Certificate of Designations with the Secretary
of State of the State of Nevada, the rights, preferences and privileges of the
Shares will be governed by the Charter and the Certificate of Designations.

     (f) When delivered by Assured against payment therefor in accordance with
the terms of this Agreement, the Shares will be (i) duly and validly issued and
fully paid and nonassessable, (ii) will be sold free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest of any kind
(other than any of the foregoing

7

--------------------------------------------------------------------------------

created by the Purchasers), and, other than as provided in the Transaction
Agreements, no preemptive or similar right, co-sale right, registration right,
right of first refusal or other similar right of stockholders exists with
respect to any of the Shares or the issuance and sale thereof other than those
that have been expressly waived prior to the date hereof and those that will
automatically expire upon the execution hereof, and (iii) assuming the accuracy
of the representations and warranties of Purchaser contained in Article IV
hereof, issued in compliance with applicable federal and state securities laws.
No further approval or authorization of any stockholder, the Board or others is
required for the issuance and sale or transfer of the Shares, except as may be
required under the Securities Act, the rules and regulations promulgated
thereunder or under state or other securities, blue sky laws, or the Transaction
Agreements. Except as set forth in the Assured Disclosure Letter, the issuance
and sale of the Shares will not obligate Assured to issue any shares of Common
Stock or any other Assured securities to any party other than the Purchaser or
adjust any exercise or conversion prices of any outstanding securities
convertible into Common Stock.

     (g) Subject to the last sentence of this paragraph (g) and stockholder
approval of the Charter Amendment, when delivered by Assured against conversion
of the Preferred Shares in accordance with the Certificate of Designations, the
shares of Common Stock issuable upon conversion of the Preferred Shares (the
“Conversion Shares”) (i) will be duly and validly issued and fully paid and
nonassessable, (ii) will be free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest of any kind (other than any
of the foregoing created by the Purchasers), and, other than as provided in the
Transaction Agreements, no preemptive or similar right, co-sale right,
registration right, right of first refusal or other similar right of
stockholders exists with respect to any of the Conversion Shares or the issuance
and sale thereof other than those that have been expressly waived prior to the
date hereof and those that will automatically expire upon the execution hereof,
and (iii) assuming the accuracy of the representations and warranties of
Purchaser contained in Article IV hereof, will be issued in compliance with
applicable federal and state securities laws. No further approval or
authorization of any stockholder, the Board or others is required for the
issuance and sale or transfer of the Shares, except as may be required under the
Securities Act, the rules and regulations promulgated thereunder or under state
or other securities laws or regulations, blue sky laws, or the Transaction
Agreements. Except as set forth in the Assured Disclosure Letter, the issuance
and sale of the Conversion Shares will not obligate Assured to issue any Common
Stock or any other Assured securities to any party other than the Purchaser or
adjust any exercise or conversion prices of any outstanding securities
convertible into Common Stock. Assured has an insufficient number of authorized,
but unissued, shares of Common Stock to satisfy requirements with respect to the
issuance of shares of Common Stock upon the exercise, exchange, or conversion of
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, including the Shares.

     Section 3.07 Financial Statements. Miller, Ellin & Company, LLP (“Miller”),
which has examined the consolidated financial statements of Assured, together
with the related schedules and notes, for the fiscal years ended December 31,
2007 and 2006 filed with the SEC as a part of the SEC Documents, are independent
accountants within

8

--------------------------------------------------------------------------------

the meaning of the Securities Act, the Exchange Act, and the rules and
regulations promulgated thereunder and are a registered public accounting firm
as required by the Securities Act; the audited consolidated financial statements
of Assured, together with the related schedules and notes, and the unaudited
consolidated financial information, forming part of the SEC Documents, fairly
present and will fairly present the consolidated financial position and the
consolidated results of operations of Assured at the respective dates and for
the respective periods to which they apply; and all audited consolidated
financial statements of Assured, together with the related schedules and notes,
and the unaudited consolidated financial information, filed with the SEC as part
of the SEC Documents, complied as to form in all material respects with
applicable accounting requirements and with the rules and regulations of the SEC
with respect hereto when filed, have been and will be prepared in accordance
with United States generally accepted accounting principles consistently applied
throughout the periods involved (except as may be indicated in the notes thereto
or as permitted by the rules and regulations of the SEC) and fairly present and
will, through Closing, fairly present, subject in the case of the unaudited
consolidated financial statements, to customary year end audit adjustments, the
consolidated financial position of Assured as at the dates thereof and the
results of its operations and cash flows. The procedures pursuant to which the
aforementioned consolidated financial statements have been audited are compliant
with generally accepted auditing standards. The selected and summary
consolidated financial and statistical data included in the SEC Documents
present fairly the information shown therein and have been compiled on a basis
consistent with the audited consolidated financial statements presented therein.
No other financial statements or schedules are required to be included in the
SEC Documents. The financial statements referred to in this Section 3.07 contain
all certifications and statements required under the SEC’s Order, dated June 27,
2002, pursuant to Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule
13a-14 or 15d-14 under the Exchange Act, or 18 U.S.C. Section 1350 (Sections 302
and 906 of the Sarbanes-Oxley Act of 2002) with respect to the report relating
thereto. Assured has made known, or caused to be made known, to the accountants
or auditors who have prepared, reviewed, or audited the aforementioned
consolidated financial statements all material facts and circumstances which
could affect the preparation, presentation, accuracy, or completeness thereof.

     Section 3.08 Material Changes. Since June 30, 2008 (the “Last Assured
Financial Statement Date”), except as disclosed in the SEC Documents or in the
Assured Disclosure Letter:

     (a) There has at no time been a Material Adverse Effect;

     (b) Assured has not authorized, declared, paid, or effected any dividend or
liquidation or other distribution in respect of its capital stock or any direct
or indirect redemption, purchase, or other acquisition of any stock of Assured
or any Assured Subsidiary;

     (c) Assured has not issued any equity securities to any officer, director
or Affiliate, except pursuant to existing Plans;



9



--------------------------------------------------------------------------------

     (d) The operations and businesses of Assured and the Assured Subsidiaries
have been conducted in all respects only in the ordinary course;

     (e) Assured has not incurred any liabilities (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business of Assured
consistent with past practice and (B) liabilities not required to be reflected
in Assured’s financial statements pursuant to United States generally accepted
accounting principals or required to be disclosed in filings made with the SEC;

     (f) Assured has not altered its method of accounting;

     (g) Assured has not entered into, committed to, or consummated any
transaction that is material to Assured;

     (h) Assured has not experienced any strike, work stoppage or lockout or
encountered any labor union organizing activities by or among its employees;

     (i) Assured (or the Assured Subsidiaries) have not increased the
compensation payable, or to become payable, to any directors, officers,
employees or contractors; made any bonus payment or similar arrangement with any
directors, officers, employees or contractors; or adopted, amended, modified or
terminated any bonus, profit sharing, incentive, severance or other plan,
contract or commitment for the benefit of any of its directors, officers,
employees or contractors;

     (j) Assured has not incurred any obligation, direct or contingent, that is
material to Assured, except such obligations as have been incurred in the
ordinary course of business; and

     (k) There has been no change in the capital stock or outstanding
indebtedness of Assured or any Assured Subsidiary that is material to Assured
and the Assured Subsidiaries taken as a whole.

There is no fact known to Assured which may have or could reasonably be expected
to have a Material Adverse Effect (as far as Assured can reasonably foresee).
For purposes of this Agreement, “Affiliate” means any person or entity that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity as such terms
are used in and construed under Rule 144 under the Securities Act.

     Section 3.09 Properties. (i) Assured and each of the Assured Subsidiaries
has good and marketable title to the respective properties and assets described
in the Assured Disclosure Letter as owned by it, free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest, other than
such as would not materially affect the value of such property or asset, (ii)
the agreements to which Assured or any of the Assured Subsidiaries is a party
listed in the Assured Disclosure Letter are legal, valid and

10

--------------------------------------------------------------------------------

binding agreements, in full force and effect, enforceable by Assured in
accordance with their terms, and, to Assured’s knowledge, the other contracting
party or parties thereto are not in breach or default under any of such
agreements, and (iii) Assured and each of the Assured Subsidiaries has valid and
enforceable leases for all properties described in the Assured Disclosure Letter
as leased by it. Except as set forth in the Assured Disclosure Letter, Assured
owns or leases all such properties as are necessary to its respective operations
as now conducted and as described in the SEC Documents.

     Section 3.10 Taxes and Undisclosed Liabilities. Neither Assured nor any
Assured Subsidiary has any material liability of any nature (whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due), including, without
limitation, liabilities for federal, state, local, or foreign taxes and
penalties, interest, and additions to tax (“Taxes”) and liabilities to customers
or suppliers, other than the following:

     (a) Liabilities for which full provision has been made on the balance sheet
included in the consolidated financial statements of Assured as of June 30, 2008
(the “Last Assured Financial Statements”); and

     (b) Other liabilities arising since the Last Assured Financial Statement
Date and prior to the Closing in the ordinary course of business (which does not
arise out of, relate to or result from and which is not in the nature of and was
not caused by any breach of contract, breach of warranty, tort, infringement or
other violation of applicable law) which are not inconsistent with the
representations and warranties of Assured or any other provision of this
Agreement.

Without limiting the generality of the foregoing, the amounts set up as
provisions for Taxes in the Last Assured Financial Statements are sufficient for
all accrued and unpaid Taxes of Assured, whether or not due and payable and
whether or not disputed, under tax laws, as in effect on the Last Assured
Financial Statement Date or now in effect, for the period ended on such date and
for all fiscal periods prior thereto. The execution, delivery, and performance
of the Transaction Agreements by Assured will not cause any Taxes to be payable
by Assured or any of the Assured Subsidiaries or cause any lien, charge, or
encumbrance to secure any Taxes to be created either immediately or upon the
nonpayment of any Taxes. The Internal Revenue Service (the “IRS”) has audited
and settled or the statute of limitations has run upon all federal income tax
returns of Assured and each of the Assured Subsidiaries for all taxable years up
to and including the taxable year ended December 31, 2001. Assured and each of
the Assured Subsidiaries has filed all federal, state, local, and foreign tax
returns required to be filed by it; has made available to Purchaser a true and
correct copy of each such return which was filed in the past six years; has paid
(or has established on the last balance sheet included in the Last Assured
Financial Statements a reserve for) all Taxes, assessments, and other
governmental charges payable or remittable by it or levied upon it or its
properties, assets, income, or franchises which are due and payable; and has
made available to Purchaser a true and correct copy of any report as to
adjustments received by it from any taxing authority during the past six years
and a statement as to any litigation, governmental or other proceeding (formal
or informal), or investigation pending,

11

--------------------------------------------------------------------------------

threatened, or in prospect with respect to any such report or the subject matter
of such report.

     Section 3.11 Insurance. All policies of fire and other insurance against
casualty and other losses and public liability insurance carried by Assured and
the Assured Subsidiaries are described in the Assured Disclosure Letter and are
in full force and effect. A full and complete copy of each such insurance policy
has been made available to Purchaser. All premiums in respect of such policies
for which premium notices have been received have been paid in full as the same
become due and payable. Neither Assured nor any Assured Subsidiary has failed to
give any notice or present any claim under any insurance policy in due and
timely fashion. There are no actual claims or claims threatened in writing
against Assured or any Assured Subsidiary which could come within the scope of
such coverage nor are any such policies currently threatened with cancellation.
There are no outstanding requirements or recommendations by any insurance
company that issued a policy with respect to any of the respective assets, the
businesses, or operations of Assured or any Assured Subsidiary or by any Board
of Fire Underwriters or other body exercising similar functions or by any
governmental authority requiring or recommending any repairs or other work to be
done on, or with respect to, any of the respective assets of Assured or any
Assured Subsidiary or requiring or recommending any equipment or facilities to
be installed on any premises from which the respective businesses of Assured or
any Assured Subsidiary is conducted or in connection with any of the respective
assets thereof. To Assured’s knowledge, there is no material proposed increase
in applicable insurance rates or of any conditions or circumstances applicable
to the respective businesses thereof that might result in such increases. No
such policy is terminable by virtue of the transactions contemplated by this
Agreement or any other Transaction Agreement. To Assured’s knowledge, no
insurance provider has any plan or intention to terminate, modify or cancel any
insurance policy carried by Assured.

     Section 3.12 Employees; Immigration.

      (a) Except as set forth in the Assured Disclosure Letter: (i) Assured and
the Assured Subsidiaries have no present intention to terminate any employee’s
employment; (ii) no employee is a party to any confidentiality, non competition,
proprietary rights or similar contract between such employee and any person or
entity other than Assured (or an Assured Subsidiary) that is material to the
performance of such employee’s employment duties or the ability of Assured (or
an Assured Subsidiary) to conduct the business of Assured; (iii) there is no
collective bargaining agreement or relationship with any labor organization;
(iv) no labor organization or group of employees has filed any representation
petition or made any written or oral demand for recognition; (v) to Assured’s
knowledge, no union organizing or decertification effort exists or has occurred
since January 1, 2005 or is threatened and no circumstance reasonably likely to
result in any of the foregoing exists; (vi) no labor strike, work stoppage,
picketing, slowdown or other material labor dispute has occurred since January
1, 2005 or, to the knowledge of Assured, is threatened; (vii) there is no
workers’ compensation liability, experience or matter that will or is reasonably
likely to materially and adversely affect Assured; (viii) there is no material
employment related proceeding

12

--------------------------------------------------------------------------------

pending or threatened regarding an alleged violation or breach by Assured or any
Assured Subsidiary (or any of their managers, officers or directors) of any
applicable law or contract; and (ix) no employee or agent of Assured (or an
Assured Subsidiary) has committed any act or omission giving rise to any
material liability for any violation or breach by Assured or an Assured
Subsidiary (or any of their managers, officers or directors) of any applicable
law or any contract.

      (b) The Assured Disclosure Letter lists, as of the date hereof, the name,
position, base compensation and, for calendar year 2007, total compensation for
each employee and independent contractor of Assured and the Assured Subsidiaries
who received more than $100,000. Except as set forth in the Assured Disclosure
Letter, no management level employee has communicated to Assured any intention
to terminate such employee’s employment with Assured (or the Assured
Subsidiaries).

      (c) With respect to the transaction contemplated by this Agreement, any
notice required under any applicable law or collective bargaining agreement with
respect to any employee has been given, and all bargaining obligations with any
employee representative have been satisfied or will be satisfied prior to
Closing. Throughout the past three years, Assured and the Assured Subsidiaries
have not implemented any plant closing or layoff of employees governed by the
WARN Act or any similar applicable law, rule or regulation.

      (d) Assured is not aware of any existing or imminent labor disturbance by
the employees of any principal suppliers or customers of Assured or any of the
Assured Subsidiaries that might reasonably be expected to have a Material
Adverse Effect.

      (e) Neither Assured nor any of the Assured Subsidiaries is delinquent in
payments to any of its respective employees, consultants, or independent
contractors for any wages, salaries, commissions, bonuses, or other direct
compensation for any service performed for it to the date hereof or amounts
required to be reimbursed to such employees, consultants, or independent
contractors. Assured and each of the Assured Subsidiaries has withheld and paid
to the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from their
respective employees and independent contractors and is not liable for any
arrears of wages, taxes, penalties, or other sums for failure to comply with any
of the foregoing or with any applicable laws relating to work classification.

      (f) Except as set forth in the Assured Disclosure Letter: (i) Assured (or
an Assured Subsidiary) has in its files a Form I 9 that is validly and properly
completed in accordance with applicable law for each employee of Assured (and
the Assured Subsidiaries) with respect to whom such form is required under
applicable law; (ii) Assured and the Assured Subsidiaries have not received any
notice or other communication from any Governmental Authority or other person or
entity regarding any violation or alleged violation of any applicable law
relating to hiring, recruiting, employing (or continuing to employ) anyone not
authorized to work in the United States; (iii) for each employee of Assured (or
an Assured Subsidiary) whose social security

13

--------------------------------------------------------------------------------

number (or purported social security number) has appeared on any “no match”
notification from the Social Security Administration (SSA), such employee or
Assured (or the Assured Subsidiary) has resolved in accordance with applicable
law each discrepancy or non-compliance with applicable law with respect to such
social security number (or, if applicable, such purported social security
number); (iv) Assured (or the Assured Subsidiary) has a public access file for
all employees working under the H-1B visa program, and the public access file is
in compliance with Section 655.760 of Title 20 of the Code of Federal
Regulations; and (v) Assured and the Assured Subsidiaries are in compliance with
the Department of Labor’s Labor Condition Application provisions set forth in
Title 20 of the Code of Federal Regulations, Section 655.700 et. seq.

     Section 3.13 Intellectual Property.

     (a) The Assured Disclosure Letter lists all: (i) trademarks, service marks,
trade names, logos, telephone numbers, internet domain names, and other symbols,
names or marks used to identify products or services, and any goodwill related
to any of the foregoing; (ii) patents and other industrial property rights;
(iii) works of authorship, including copyrights and moral rights; (iv) computer
software, including source code, object code, firmware, and HTML code
(collectively “Software”); (v) databases, compilations, data, trade secrets,
confidential information, (including any idea, research, design, drawing,
specification, customer or supplier list, pricing or cost information, or
business or marketing plan or proposal) and know-how; (vi) technology,
inventions (whether patentable or unpatentable), compositions, processes,
techniques, formulae, algorithms, models, methodologies, and any improvements to
any of the foregoing; (vii) mask rights; (viii) any other proprietary rights,
rights in or to intangible assets, or rights of publicity or privacy; and (ix)
all rights in or relating to the foregoing, including any application,
registration or renewal of any of the foregoing (collectively, “Intellectual
Property”) of Assured that is registered with any Governmental Authority (or
with any Person that maintains domain name registrations), all applications for
any such registration material to the operation of the business of Assured.

     (b) Assured owns (free and clear of all encumbrances), or has the right to
use without payment of any royalty, license fee or similar fee (other than
pursuant to a Material Contract), the material Intellectual Property used by
Assured in the operation of its business.

     (c) Assured has not received notice that any registered Intellectual
Property has been declared unenforceable or otherwise invalid by any
Governmental Authority, and no Intellectual Property of Assured is or has been
involved in any interference, reissuance, reexamination, invalidation,
cancellation, opposition or similar proceeding and, to Assured’s knowledge, no
such proceeding is threatened;

     (d) Assured has not received any written or oral charge, complaint, claim,
demand or notice alleging that any use, sale or offer to sell of any good or
service of Assured interferes with, infringes upon, misappropriates or violates
any Intellectual Property right of any other person, including any claim that
Assured must license or

14

--------------------------------------------------------------------------------

refrain from using any Intellectual Property right of any other person or any
offer by any other person to license any Intellectual Property right of any
other person;

     (e) Assured is not interfering with, infringing upon, misappropriating or
violating the Intellectual Property of any other person, and, to Assured’s
knowledge, no other person is interfering with, infringing upon,
misappropriating or violating the Intellectual Property of Assured.

     Section 3.14 Investment Company Act. Assured has been advised concerning
the Investment Company Act of 1940, as amended (the “Investment Company Act”),
and the rules and regulations thereunder, and has in the past conducted, and
intends in the future, to conduct its affairs in such a manner as to ensure that
it is not and will not become an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act and
such rules and regulations. After receipt of payment for the Shares, neither
Assured nor any Assured Subsidiary will be an “investment company” within the
meaning of the Investment Company Act.

     Section 3.15 Political Contributions; Foreign Corrupt Practices Act.

     (a) Neither Assured nor any of the Assured Subsidiaries has, and no person
or entity acting on behalf or at the request of Assured or any of the Assured
Subsidiaries has, at any time during the last five years (i) made any unlawful
contribution to any candidate for foreign office or failed to disclose fully any
contribution in violation of law, or (ii) made any payment to any federal or
state governmental officer or official, or other person charged with similar
public or quasi-public duties, other than payments required or permitted by the
laws of the United States or any other applicable jurisdiction.

     (b) No officer, director or Affiliate of Assured or any of the Assured
Subsidiaries, has been, within the five years ending on the Closing Date, a
party to any bankruptcy petition against such person or against any business of
which such person was affiliated; convicted in a criminal proceeding or subject
to a pending criminal proceeding (excluding traffic violations and other minor
offenses); subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the SEC or the
Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed, suspended
or vacated.

     (c) Neither Assured or any of the Assured Subsidiaries, nor, to the best
knowledge of Assured, any director, officer, agent, employee, or other person
associated with, or acting on behalf of, Assured or any of the Assured
Subsidiaries, has, directly or indirectly: used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds; violated any provision of the Foreign Corrupt

15

--------------------------------------------------------------------------------

Practices Act of 1977, as amended; or made any bribe, rebate, payoff, influence
payment, kickback, or other unlawful payment. Assured’s internal accounting
controls and procedures are sufficient to cause Assured and each of the Assured
Subsidiaries to comply in all respects with the Foreign Corrupt Practices Act of
1977, as amended.

     Section 3.16 Market Stabilization. Neither Assured nor any of the Assured
Subsidiaries has, and no person acting on behalf thereof has taken or will take,
directly or indirectly, any action designed to, or that might reasonably be
expected to cause or result in, stabilization in violation of law, or
manipulation, of the price of the Common Stock.

     Section 3.17 Environmental Laws. Except as set forth in the Assured
Disclosure Letter, (i) Assured and each of the Assured Subsidiaries is in
compliance in all material respects with all Environmental Laws, that are
applicable to its respective business; (ii) neither Assured nor any Assured
Subsidiaries has ever received notice from any Governmental Authority or third
party of any investigation, administrative proceeding, litigation, regulatory
hearing, or other action, proposed or threatened, relating to liability under,
or allegations of non-compliance with, Environmental Laws; (iii) to the
knowledge of Assured, neither Assured nor any of the Assured Subsidiaries will
be required to make future material capital expenditures to comply with
Environmental Laws; (iv) to the knowledge of Assured, there are no Hazardous
Materials located on, in, or under any properties owned, leased or occupied by
Assured or any Assured Subsidiaries; (v) to the knowledge of Assured, no release
or discharge of Hazardous Materials has occurred in, on, under, or from any
properties owned, leased, or occupied by Assured or any Assured Subsidiaries;
(vi) neither Assured nor any Assured Subsidiaries have ever used, stored,
generated, manufactured, treated, transported, handled or disposed of any
Hazardous Materials in a manner that would give rise to liability under any
Environmental Laws; (vii) neither Assured nor any of the Assured Subsidiaries is
in violation of any federal, state, or local law or regulation relating to
occupational safety or health including, without limitation, the Occupational
Safety and Health Act (29 U.S.C. 651 et seq.); and (viii) Assured has made
available to Purchaser all documents and reports within its possession or
control relating to the condition of properties owned, leased, or occupied by
Assured or any Assured Subsidiaries. The term “Environmental Laws” shall mean
all federal, state, and local laws, regulations, codes, agency guidance, agency
policy documents, agency orders, and common law concerning the use, treatment,
storage, disposal, and remediation of Hazardous Materials, or the protection of
human health and the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§§ 9601 et seq.), the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), and the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), all as amended. The term
“Hazardous Materials” shall mean and refer to the following: petroleum products
and fractions thereof, asbestos, asbestos-containing material, polychlorinated
biphenyls, medical waste, and all other dangerous, toxic, or hazardous
pollutants, contaminants, chemicals, materials, substances, and wastes listed or
identified in, or regulated by, Environmental Laws.

16

--------------------------------------------------------------------------------

     Section 3.18 Affiliate Transactions. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by Assured or any of the Assured
Subsidiaries to, or for the benefit of, any of the employees, officers,
directors, or director-nominees of Assured or any of the Assured Subsidiaries,
or any of the members of the families of any of them. Except as set forth under
Item 12 in Assured’s most recent annual report on Form 10-K and in the Assured
Disclosure Letter, none of the officers or directors of Assured, or any person
who served as an officer or director in the 12 months prior to the date of this
Agreement, and, to the knowledge of Assured, none of the employees of Assured is
presently a party to any transaction with Assured or any Assured Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Assured, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Assured and (iii) for other employee benefits, including stock option
agreements under any Stock Plan. Each contract, agreement or other arrangement
described in (i) and (iii) above have been disclosed to Purchaser in the Assured
Disclosure Letter.

     Section 3.19 Finders Fees. Except as set forth in the Assured Disclosure
Letter, Assured has not incurred any liability, direct or indirect, for finders'
or similar fees on behalf of or payable by Assured or Purchaser in connection
with the Transaction Agreements or any other transaction involving Assured and
Purchaser.

     Section 3.20 Compliance with Laws.

     (a) Assured and each of the Assured Subsidiaries is, and has at all times
been, in compliance in all material respects with, and is not in violation of,
all laws, orders, rules, regulations, writs, injunctions, judgments or decrees
(collectively, “Laws”) of any Governmental Authority, affecting its properties
or the operation of its business, including, without limitation, Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated pursuant thereto or
thereunder, except where such non-compliance would not have or could not
reasonably be expected to have a Material Adverse Effect. Neither Assured nor
any of the Assured Subsidiaries is subject to any order, decree, judgment or
other sanction of any Governmental Authority, except where failure to comply
with such order, decree, judgment or other sanction would not have or could not
reasonably be expected to have a Material Adverse Effect.

      (b) Without limiting subsection (a) above, Assured and the Assured
Subsidiaries are, and at all times during the preceding six years have been, in
compliance in all material respects with all Laws, including, without
limitation, (i) the Federal Health Care Program Anti-Kickback Statute, 42 U.S.C.
§ 1320a-7b(b) (known as the “Anti-Kickback Statute”), or any applicable state
anti-kickback Law, (ii) the Federal False Claims Act, 31 U.S.C. § 3729, or any
applicable state false claim or fraud Law, (iii) the Federal civil monetary
penalty statute, 42 U.S.C. § 1128A(a)(5); and (iv) all Laws

17

--------------------------------------------------------------------------------

relating to privacy, data protection and the collection and use of personal
information and user information gathered, accessed, collected or used in the
course of the business, including, without limitation, the privacy and security
standards regarding protected health information under the Health Insurance
Portability and Accountability Act of 1996 at 42 C.F.R. part 164 and all
applicable state privacy and security Laws.

     (c) Each employee of Assured and each Assured Subsidiary required to be
licensed by an applicable Governmental Authority, professional body and/or
medical body has such licenses, such licenses are in full force and effect, and
there are no facts or circumstances that could reasonably be expected to result
in any such licenses being suspended, revoked or otherwise lapse prematurely.

     (d) Neither Assured, any Assured Subsidiary, nor any of their respective
employees or independent contractors has been (i) excluded from participation in
any federal health care program (as such term is defined in 42 U.S.C. §
1320a-7b(f)), (ii) debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded by any Governmental Authority, including any
federal department or agency, or (iii) subject to an actual, pending or
threatened formal adverse action, as that term is defined in 42 U.S.C. §
1320a-7e(g).

     Section 3.21 Agreements.

     (a) Except as described in the Assured Disclosure Letter, there are no
agreements, understandings, arrangements or other commitments, written or oral,
to which Assured or any of the Assured Subsidiaries is a party or by which it is
bound, (i) that are terminable without the consent of Assured and that, if
terminated, would have a Material Adverse Effect or (ii) that involve or may
involve (A) obligations (contingent or otherwise) of Assured or any of the
Assured Subsidiaries, or payments to Assured or any of the Assured Subsidiaries,
in each case in excess of $100,000, (B) the license of, or granting of rights
with respect to, any Intellectual Property by Assured or any of the Assured
Subsidiaries to any third party or by a third party to Assured or any of the
Assured Subsidiaries, (C) provisions restricting or affecting the development or
distribution of Assured’s products or services, (D) indemnification by Assured
or any of the Assured Subsidiaries with respect to infringement of proprietary
rights, (E) agreements for the disposition of a material portion of assets of
Assured and the Assured Subsidiaries taken as a whole, (F) agreements for the
acquisition of the business or securities or other ownership interests of
another party, or (G) any other agreement, understanding or instrument to which
Assured or any of the Assured Subsidiaries is a party or by which it is bound
that is material to Assured and the Assured Subsidiaries taken as a whole.
Neither Assured nor any of the Assured Subsidiaries is or has ever been a party
to, as a contractor or subcontractor, and is making or has ever made, any bid or
proposal with respect to, any government contract.

     (b) Each agreement, understanding, arrangement or other commitment which is
material to the business, prospects, financial condition or results of
operations of Assured and the Assured Subsidiaries (each a “Material Contract”)
taken as a whole is in full force and effect and is valid, binding and
enforceable against Assured or the Assured

18

--------------------------------------------------------------------------------

Subsidiaries party thereto and, to Assured’s knowledge, against the other party
or parties thereto, in accordance with its terms.

     (c) Neither Assured or any of the Assured Subsidiaries nor, to Assured’s
knowledge, any other party is in violation or default under any Material
Contract and no event has occurred which with notice, lapse of time or both
would constitute a violation default thereunder. The execution, delivery, and
performance of the Transaction Agreements by Assured, and the sale, issuance and
delivery of the Shares pursuant hereto and to the Charter and the Certificate of
Designations, will not, with or without the passage of time or giving of notice,
result in any such violation, or be in conflict with or constitute a default
under any Material Contract.

     Section 3.22 Registration Rights. Except as disclosed in the Assured
Disclosure Letter, no person has the right to cause Assured to effect the
registration under the Securities Act of any securities of Assured.

     Section 3.23 Application of Takeover Protections. Assured and its Board
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under Assured’s Charter or the laws of its state of incorporation that is or
could become applicable to Purchaser as a result of Purchaser and Assured
fulfilling their respective obligations or exercising their rights under the
Transaction Agreements, including without limitation as a result of Assured’s
issuance of the Shares and Purchaser’s ownership of the Shares.

     Section 3.24 Disclosure. All disclosure provided to Purchaser regarding
Assured, its business and the transactions contemplated hereby, including the
Assured Disclosure Letter, furnished by or on behalf of Assured with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. Assured acknowledges and agrees that Purchaser has made no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Article IV hereof. Other than
information relating to the transactions contemplated by the Transaction
Agreements, neither Assured nor any Affiliate thereof knows of any material
information regarding the current or prospective operations of Assured or any of
the Assured Subsidiaries which has not been publicly disclosed.

     Section 3.25 Valid Offering; No Integrated Offering. Assuming the accuracy
of the representations and warranties of the Purchaser set forth in Section
4.02, the offering and sale of the Shares is a valid offering exempt from
registration under federal and applicable state securities laws. Neither
Assured, nor any of its Affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by Assured for
purposes of the Securities Act or any applicable stockholder approval
provisions,

19

--------------------------------------------------------------------------------

including, without limitation, under the rules and regulations of any trading
market on which any of the securities of Assured are listed or designated.

     Section 3.26 Solvency. Based on the financial condition of Assured as of
the Closing Date after giving effect to the receipt by Assured of the proceeds
from the sale of the Shares hereunder and the other transactions contemplated by
the Transaction Agreements, (i) Assured’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of
Assured’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) Assured’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by Assured, and projected capital requirements and capital
availability thereof; and (iii) the current cash and anticipated cash flow of
Assured, together with the proceeds Assured would receive were it to liquidate
all of its assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of its debt when such
amounts are required to be paid. Assured does not intend to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). Assuming the
receipt by Assured of the proceeds from the sale of the Shares hereunder, to
Assured’s knowledge there are no facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The Assured Disclosure Letter sets forth as of the date hereof all outstanding
secured and unsecured indebtedness of Assured or any Assured Subsidiary, or for
which Assured or any Assured Subsidiary has commitments and any defaults with
respect thereto.

     Section 3.27 No General Solicitation. Neither Assured nor any person acting
on behalf of Assured has offered or sold any of the Shares by any form of
general solicitation or general advertising. Assured has offered the Shares for
sale only to the Purchaser.

      Section 3.28 Permits. Assured and each of the Assured Subsidiaries is in
possession of, and operating in compliance with, all authorizations, licenses,
certificates, consents, orders and permits from state, federal, foreign and
other regulatory authorities that are material to the conduct of its business
(collectively, “Permits”), all of which are valid and in full force and effect.
No challenge, revocation, suspension, cancellation, or termination of any such
Permit is threatened.

     Section 3.29 ERISA/Employee Benefits.

     (a) The Assured Disclosure Letter lists all pension, profit sharing,
retirement, stock purchase, stock option, bonus, Stock Plan, incentive
compensation and deferred compensation plans, life, health, reimbursement
arrangement, dental, accident or disability, workers’ compensation or other
employee welfare benefit plans (insured or self-insured), educational
assistance, pre-tax premium or flexible spending account plans,

20

--------------------------------------------------------------------------------

supplemental or executive benefit plans, non-qualified retirement plans,
severance or separation plans, and any other employee benefit plans, practices,
policies or arrangements of any kind, whether written or oral, which are
maintained by Assured (or an Assured Subsidiary or an ERISA Affiliate, as
defined below) for the remunerative benefit of any of its officers, directors or
employees (including former officers, directors or employees), or under which
Assured (or an Assured Subsidiary or an ERISA Affiliate) has any current or
potential liability with respect to any current or former officer, director or
employee of Assured (or an Assured Subsidiary or an ERISA Affiliate), including
any “employee benefit plan” which is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or equivalent legislation in any
other jurisdiction (hereinafter collectively referred to as “Employee Benefit
Plans” and individually as an “Employee Benefit Plan”). The Assured Disclosure
Letter specifically identifies any Employee Benefit Plan that is wholly or
partially self-insured by Assured (or an Assured Subsidiary or an ERISA
Affiliate).

      (b) Each Employee Benefit Plan (and each related trust, insurance contract
or fund) is in compliance in form and in operation in all material respects with
all applicable requirements of ERISA, the Internal Revenue Code of 1986, as
amended (“Code”) and any other applicable laws, each Employee Benefit Plan has
been administered in all material respects in accordance with its governing plan
documents and the applicable laws, and there has been no breach of fiduciary
duty, prohibited transaction, or other event with respect to an Employee Benefit
Plan which could result in an excise Tax or other claim or liability against
Assured (or an Assured Subsidiary or an ERISA Affiliate), any Employee Benefit
Plan or any fiduciary of an Employee Benefit Plan. The requirements of Code
Section 4980B and Parts 6 and 7 of Subtitle B of Title I of ERISA, including the
provisions of said statutes relating to COBRA continuation of health coverage,
and any similar requirement under any other laws relating to continuation of
employee welfare benefits, have been satisfied with respect to each Employee
Benefit Plan that is subject to such requirements.

      (c) Each employee pension benefit plan listed in the Assured Disclosure
Letter which is intended to be a “qualified plan” for purposes of the Code is in
fact so qualified, such Employee Benefit Plan has received a current favorable
determination letter or opinion letter from the IRS regarding its qualified
status, and nothing has occurred since the date such determination letter was
requested that would adversely affect such qualified status. Any voluntary
employees’ beneficiary association maintained by Assured (or an Assured
Subsidiary or an ERISA Affiliate) under Code Section 501(a)(9) with respect to
an Employee Benefit Plan is exempt from Taxes, has a favorable determination
letter from the IRS regarding its Tax exempt status, and has not incurred any
unrelated business taxable income.

      (d) Each Employee Benefit Plan is in compliance in all material respects
with the applicable requirements for reporting and disclosure to participants
under ERISA with respect to that Employee Benefit Plan, and all required annual
returns and other reports for each Employee Benefit Plan have been filed on a
timely basis with the IRS,

21

--------------------------------------------------------------------------------

the U.S. Department of Labor, the Pension Benefit Guaranty Corporation, and any
other applicable governmental agency.

      (e) All contributions (including all employer contributions and employee
salary reduction contributions) that are due from Assured (or an Assured
Subsidiary or an ERISA Affiliate) have been made within the time periods
prescribed by ERISA and the Code to each Employee Benefit Plan and all
contributions for any period ending on or before the Closing Date that are not
yet due have been made to each such Employee Benefit Plan or accrued in
accordance with past custom and practice of Assured (or the Assured Subsidiary
or ERISA Affiliate).

     (f) At no time during the calendar year in which the Closing Date occurs
and the six (6) calendar years preceding the calendar year in which the Closing
Date occurs has Assured, a present or former Assured Subsidiary, or a present or
former ERISA Affiliate maintained or made any contributions to any defined
benefit pension plan or multiemployer pension plan which is subject to Title IV
of ERISA, Section 302 of ERISA, or Section 412 of the Code.

      (g) Purchaser will not have any liability (whether actual, potential or
contingent) on or after the Closing Date with respect to any plan, program, or
arrangement relating to employee benefits (i) which is not an Employee Benefit
Plan, (ii) which is or was maintained or contributed to by any person or entity
that is or was at any time in the past an ERISA Affiliate, or (iii) which would
be an Employee Benefit Plan if it covered any employee of Assured (or an Assured
Subsidiary or an ERISA Affiliate).

      (h) No Employee Benefit Plan provides health, dental, life insurance or
similar welfare benefits to any employee of Assured (or an Assured Subsidiary or
an ERISA Affiliate), or any dependent of such employee, following termination of
the employee’s employment, except as may be required by Code Section 4980B or
any similar laws.

      (i) Assured has made available to Purchaser with respect to each Employee
Benefit Plan correct and complete copies of all current Employee Benefit Plan
documents, all amendments thereto, any related trust agreements, insurance
contracts or other funding arrangements, any current contracts with investment
managers, record keepers or other service providers, all current summary plan
descriptions and summaries of material modifications, the three (3) most recent
annual reports (Form 5500 series), the most recent actuarial valuation report
(if applicable), and the most recent IRS determination or opinion letter, where
applicable. In any case where an Employee Benefit Plan does not have written
plan documents, Assured has made available to Purchaser a summary of all the
material terms of the Employee Benefit Plan.

      (j) No representation has been made to any officer, director or employee
of Assured (or an Assured Subsidiary or an ERISA Affiliate) with respect to any
Employee Benefit Plan which would entitle such person to benefits greater than
or in addition to the benefits provided by the actual terms of the Employee
Benefit Plan, including

22

--------------------------------------------------------------------------------

representations as to post-retirement health or death benefits. No
representation or promise has been made to any such person that any new Employee
Benefit Plan is to be established.

      (k) Except as set forth in the Assured Disclosure Letter, no officer,
director or employee of Assured (or an Assured Subsidiary or an ERISA Affiliate)
is a party to any employment or other agreement with Assured (or an Assured
Subsidiary or an ERISA Affiliate) that entitles him or her to a bonus in
connection with the Closing. The consummation of the transaction under this
Agreement (alone or together with any other event) will not entitle any person
to accelerate the time of payment or vesting of, or increase the amount of, any
compensation or any benefit under any Employee Benefit Plan. This transaction
will not result in the payment or a series of payments by Assured (or an Assured
Subsidiary or an ERISA Affiliate) to any person of an “excess parachute payment”
within the meaning of Code Section 280G (or the grossing up of such a payment
for Taxes), or any other payment which is not fully deductible for federal
income Tax purposes under the Code. No Employee Benefit Plan triggers the
imposition of penalty Taxes under Code Section 409A. Each Employee Benefit Plan
that is subject to Code Section 409A has been maintained and operated in good
faith based on IRS guidance with respect to Code Section 409A and has been
amended to comply with Code Section 409A.

      (l) No action, suit, proceeding, hearing or investigation with respect to
the administration of any Employee Benefit Plan, the investment of the assets of
any Employee Benefit Plan, or any violation of any laws with respect to any
Employee Benefit Plan (other than routine claims for benefits) will be pending
as of the Closing Date. To the knowledge of Assured (or any Assured officer), no
such action, suit, proceeding, hearing or investigation has been threatened.

      (m) An “ERISA Affiliate” means any corporate, trade or business (whether
or not incorporated) that is under common control with Assured (or an Assured
Subsidiary) pursuant to Code Section 414(b) and (c) or which is otherwise
required to be aggregated with Assured (or an Assured Subsidiary) under Code
Section 414.

      Section 3.30 Patriot Act Compliance. Assured hereby represents and
warrants that Assured is not, nor is it acting as an agent, representative,
intermediary or nominee for, a person identified on the list of blocked persons
maintained by the Office of Foreign Assets Control, U.S. Department of Treasury.

23

--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     Purchaser hereby represents and warrants to Assured as of the date hereof
and as of the Closing Date that the statements contained in this Article IV are
true and correct as follows.

     Section 4.01 Requisite Power and Authority. Purchaser has all necessary
power and authority to execute and deliver each of the Transaction Agreements to
which it is a party and to carry out their provisions. All action on Purchaser’s
part required for the execution and delivery of each of the Transaction
Agreements to which it is a party have been taken. Upon their execution and
delivery, such Transaction Agreements will be valid and binding obligations of
Purchaser, enforceable in accordance with their respective terms.

     Section 4.02 Investment Representations. Purchaser is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. Purchaser is purchasing the Shares for its own account, for
investment purposes only and has no current arrangements or understandings for
the resale or distribution to others and has no present intent of distributing
or reselling the Shares in violation of the Securities Act or any applicable
state securities law. Purchaser acknowledges that the offer and sale of the
Shares have not been registered under the Securities Act or the securities laws
of any state or other jurisdiction, and that the Shares are being offered and
sold pursuant to an exemption from registration contained in the Securities Act,
and cannot be disposed of unless they are subsequently registered under the
Securities Act and any applicable state laws or an exemption from such
registration is available. Purchaser understand and agree that the Shares will
bear a legend substantially similar to the legend set forth below in addition to
any other legend that may be required by applicable law, the Certificate of
Designations, the Charter or Bylaws of Assured, as the same may be amended from
time to time, or by any agreement between Assured and Purchaser:

> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.
> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE DISPOSED OF EXCEPT
> > (A) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933,
> > AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) IN A TRANSACTION
> > WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
> > AMENDED, AND APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL
> > OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT.

24

--------------------------------------------------------------------------------

     Section 4.03 Patriot Act Compliance. Purchaser hereby represents and
warrants that Purchaser is not, nor is it acting as an agent, representative,
intermediary or nominee for, a person identified on the list of blocked persons
maintained by the Office of Foreign Assets Control, U.S. Department of Treasury.

     Section 4.04 Disclosure. Purchaser acknowledges and agrees that Assured has
made no representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Article III
hereof and the Assured Disclosure Letter.

ARTICLE V

ADDITIONAL COVENANTS

     Section 5.01 Indemnity.

     (a) Assured hereby agrees to hold harmless, defend and indemnify Purchaser,
its direct and indirect subsidiaries, affiliated entities, and each of their
partners, executive officers, directors, members, managers, employees,
stockholders, agents and representatives (collectively, referred to as the
“Purchaser Indemnitees”) against and be liable for any and all damages,
liabilities, losses (including, without limitation, losses due to diminution in
the value of the Shares), obligations, contingencies, costs and expenses
(including reasonable and accountable attorneys’ fees and expenses), whether or
not arising out of third-party claims (collectively, “Losses”), based upon, or
arising out of, or relating to, (i) any inaccuracy in, or any breach of, any
representation or warranty or other statement made by or on behalf of Assured
contained in this Agreement, the Assured Disclosure Letter or any other
Transaction Agreement, (ii) any breach by Assured of any covenant or agreement
contained in this Agreement or any other Transaction Agreement or (iii) any
action instituted against any Purchaser Indemnitees, or any of them or their
respective Affiliates, by any stockholder of Assured who is not an Affiliate of
the Purchaser, with respect to any of the transactions contemplated by the
Transaction Agreements or any action arising before the date hereof (unless such
action is based upon a breach of Purchaser’s representations, warranties or
covenants under the Transaction Agreements or any agreements or understandings
or any conduct by Purchaser which constitutes fraud or willful misconduct)
(collectively, the “Indemnifiable Claims”).

     (b) Assured will not have any obligation under Section 5.01(a)(i) above,
unless and until the aggregate amount of all Losses for which Assured is
obligated thereunder exceeds $100,000 (the “Threshold”), and if the amount of
such Losses exceeds the Threshold, then Assured will be obligated for the entire
portion of such Losses from the first dollar thereof.

     (c) The parties hereto hereby acknowledge that certain representations and
warranties contained in Article III hereof are qualified by references to
materiality or by matters having or not having a Material Adverse Effect
(collectively, “Materiality Qualifiers”) and that, for purposes of this Section
5.01, including for purposes of determining whether a breach has occurred and
for purposes of determining the amount of

25

--------------------------------------------------------------------------------

Losses, the Materiality Qualifiers shall be ignored and the representations and
warranties shall be construed without regard to any Materiality Qualifiers
therein contained.

     (d) Assured shall reimburse, promptly following request therefor, all
reasonable, accountable, substantiated expenses incurred by a Purchaser
Indemnitee in connection with any Indemnifiable Claim, including, without
limitation, any threatened, pending or completed action, suit, arbitration,
investigation or other proceeding arising out of, or relating to, any
Indemnifiable Claim.

     (e) The Indemnification Holdback shall serve as security for the
obligations of Assured under this Section 5.01 until the earlier of the Release
Date or exhaustion of the Indemnification Holdback but shall not be the
exclusive remedy of the Purchaser Indemnitees. The rights to indemnification set
forth in this Section 5.01 are in addition to, and not in limitation of, all
rights and remedies to which Purchaser Indemnitees may be entitled. All
remedies, either under the Transaction Agreements, the Certificate of
Designations, the Charter, Bylaws, by law, or otherwise afforded to any party,
shall be cumulative and not alternative.

     (f) On the eighteen month anniversary of the Closing Date (the “Release
Date”), Purchaser shall release and deliver to Assured in cash or by wire
transfer, any amount of the Indemnification Holdback that has not previously
been released to the Purchaser Indemnitees for indemnification under Section
5.01; provided, however, that Purchaser may continue to hold back and not
release the amount of the outstanding claims made pursuant to Section 5.01(g)
which have not been resolved as of the Release Date, but the balance of the
Indemnification Holdback shall be released, and the amount retained shall be
released, as applicable, from time to time, to the Purchaser Indemnitees, on the
one hand, or Assured, on the other hand, within 15 days following the final
resolution of each such claim.

     (g) The following procedures shall apply to claims by Purchaser Indemnitees
against the Indemnification Holdback pursuant to this Section 5.01 prior to the
earlier of the Release Date or exhaustion of the Indemnification Holdback:

     (i) Subject to the limitations set forth in this Section 5.01, if any
Purchaser Indemnitee becomes aware of any Indemnifiable Claim, Purchaser shall,
promptly after it becomes aware of such Indemnifiable Claim but in any event
prior to the Release Date, notify Assured of such Indemnifiable Claim by means
of a written notice specifying the nature, circumstances and amount of such
Indemnifiable Claim setting forth with reasonable particularity the underlying
facts to the extent then known as of the date of such notice, the basis for the
Indemnifiable Claim and setting forth Purchaser’s good faith calculation of the
amount of Losses incurred or which may be incurred by the applicable Purchaser
Indemnitee with respect thereto (a “Notice”). No delay in or failure to give a
Notice by Purchaser to Assured pursuant to this Section 5.01(g)(i) will
adversely affect any of the rights or remedies that Purchaser Indemnitees have
under this Agreement, except to the extent they are prejudiced thereby.

26

--------------------------------------------------------------------------------

     (ii) If Purchaser and Assured are able to reach agreement with respect to
the matters subject to the Notice and such agreement entitles Purchaser to
receive Losses, Purchaser shall deduct funds from the Indemnification Holdback
subject to the limitations contained in this Section 5.01. If Purchaser and
Assured are unable to reach agreement within 20 days after Assured receives such
Notice, then the dispute may be submitted for resolution to a state or federal
court sitting in the State and County of New York in accordance with Section
7.02 hereof by either Purchaser or Assured. For all purposes of this Section
5.01(g)(ii), Purchaser and Assured shall cooperate with and make available to
the other party and its representatives all information, records and data, and
shall permit reasonable access to its facilities and personnel, as may be
reasonably required in connection with the resolution of such disputes.

     (iii) Purchaser may not deduct any funds from the Indemnification Holdback
without complying with the procedures set forth in this Section 5.01(g) .

     Section 5.02 Confidential and Proprietary Information. Prior to the
Closing, Assured shall require all new employees, consultants and independent
contractors, and request all current employees, consultants and independent
contractors having access to, or who were involved in the development of, any of
the Intellectual Property owned or developed by Assured, to (i) execute
enforceable agreements that provide valid written assignment of all inventions
and developments conceived or created by them in the course of their employment
agreements, and (ii) agree to maintain the confidentiality of all confidential
and proprietary information of Assured and of any information of third parties
received by Assured under an obligation of confidentiality, in each case in
agreements reasonably acceptable to Purchaser.

     Section 5.03 Directors and Officers. Within 90 days after the Closing,
Assured shall obtain and maintain directors’ and officers’ liability insurance
covering the directors and officers of Assured in an amount equal to or greater
than $10,000,000 and shall enter into appropriate agreements or adopt
appropriate policies to indemnify its officers and directors to the fullest
extent permitted by the law of the State of Nevada.

     Section 5.04 Payment of Fees. Each party shall pay all costs and expenses
that it incurs with respect to the negotiation, execution, delivery and
performance of the Transaction Agreements to which it is a party; provided,
however, that, if the Closing occurs, Assured shall, at the Closing, reimburse
Purchaser for (1) all reasonable and accountable accounting, legal and third
party due diligence expenses and (2) reasonable and accountable out-of-pocket
fees and expenses incurred in connection with the negotiation, execution,
delivery and performance of this Agreement.

     Section 5.05 Furnishing of Information. As long as Purchaser owns any
Shares, if Assured is not required to file reports pursuant to the Exchange Act,
at Purchaser’s request, it will prepare and furnish to Purchaser and make
publicly available in accordance with Rule 144(c) under the Securities Act such
information as is required for Purchaser to sell the Shares under Rule 144.
Assured further covenants that it will

27

--------------------------------------------------------------------------------

take such further action as Purchaser may reasonably request, all to the extent
required from time to time to enable Purchaser to sell Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

     Section 5.06 Integration. Assured shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to Purchaser or that would be
integrated with the offer.

     Section 5.07 Confidentiality; Required Disclosure. Each party hereto shall,
and shall cause its Affiliates to, keep confidential and not to publish (by
press release, press interview, or otherwise) or otherwise divulge or use for
its own benefit or for the benefit of any third party any information of a
confidential or proprietary nature furnished to it by any other party, or the
existence and terms of this Agreement, the Stockholders’ Agreement, or the
Investor Rights Agreement, or the existence or results of the parties’
collaboration hereunder or thereunder, without the prior approval of each other
party, except to those of such party’s employees and representatives as may need
to know such information for purposes of the transactions contemplated by the
parties’ agreements, and except as required by applicable law. The
confidentiality obligation described above shall not apply to information of any
party which: (a) was already known by the recipient prior to the time of its
disclosure by the disclosing party to the recipient; (b) is publicly available
or later becomes publicly available through no fault of the recipient; or (c) is
disclosed to the recipient by a third party having no similar confidentiality
obligation. This obligation shall terminate three years after execution of this
Agreement. In the event of any such required disclosure by Assured, including
the filings described below, Assured will (i) provide Purchaser with notice of
the required disclosure at least 48 hours in advance of such disclosure, and
(ii) limit such disclosure to the minimum reasonably deemed by Assured to be
required under the applicable law or obligations. Notwithstanding anything to
the contrary set forth above, Assured shall (i) timely file with the SEC a
Current Report on Form 8-K with respect to the transactions contemplated by the
Transaction Agreements and may file this Agreement and the other Transaction
Agreements as an exhibit to such 8-K or a Form 10-Q, and (ii) make such other
filings and notices in the manner and time required by the SEC. Assured shall
provide such Form 8-K and such other filings and notices required by the SEC to
the Purchaser for review and comment at least 48 hours before such Form 8-K or
such other filing or notice is required to be filed with the SEC. Assured shall
include any comments to the Form 8-K or such other filing or notice as Purchaser
or its legal counsel shall reasonably request to be included. Assured shall have
no liability for failure to comply with this Section 5.07 if such failure to
comply relates solely to Purchaser’s delay or failure to comply with its
obligations under this Section 5.07.

28

--------------------------------------------------------------------------------

      Section 5.08 Proxy Statement; Assured Stockholder’ Meeting; Recommendation
of Board of Directors.

      (a) As promptly as practicable following the Closing Date, Assured shall
prepare, and provide to Purchaser for review and comment, the information
statement required pursuant to Schedule 14C of the Exchange Act (the
“Information Statement”) to be sent to stockholders and filed with the SEC
regarding stockholder approval of an amendment to the Charter to increase the
authorized shares of Common Stock of Assured in the form attached hereto as
Exhibit D (the “Charter Amendment”) and a new equity incentive plan (“Equity
Incentive Plan”) in the form attached hereto as Exhibit E. Assured shall include
any comments to the Information Statement as Purchaser or its legal counsel
shall reasonably request to be included. Subject to such review and comment of
Purchaser, as soon as practicable, and in any event no later than 15 days,
following the Closing Date, Assured shall file the Information Statement with
the SEC. Assured shall use commercially reasonable efforts to cause the
Information Statement to be mailed to Assured’s stockholders as promptly as
practicable after the later of (i) 10 days after the date Assured files the
Information Statement with the SEC and (ii) the date Assured receives notice
from the SEC that it has no further comments on the Information Statement.
Assured shall cooperate and provide Purchaser with an opportunity to review and
comment on any amendment or supplement to the Information Statement, and shall
include any comments to any such amendment or supplement as Purchaser shall
reasonably request to be included. Assured will advise Purchaser promptly after
it receives notice of any request by the SEC for amendment of the Information
Statement or comments thereon and responses thereto or requests by the SEC for
additional information. If at any time any information relating to Assured, or
any of its Affiliates, officers or directors, should be discovered by Assured
which should be set forth in an amendment or supplement to the Information
Statement, so that any of such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party which discovers such information shall promptly notify
the other parties hereto and Assured shall file an appropriate amendment or
supplement. Assured shall have no liability for failure to comply with this
Section 5.08(a) if such failure to comply relates solely to Purchaser’s delay or
failure to comply with its obligations under this Section 5.08(a) .

      (b) Assured shall, as promptly as practicable after the later of (i) 10
days after the date Assured files the Information Statement with the SEC and
(ii) the date Assured receives notice from the SEC that it has no further
comments on the Information Statement, promptly notify the Purchaser and take
all action necessary in accordance with applicable law and the Charter and
Bylaws to allow Purchaser to act by written consent to approve the Charter
Amendment and the Equity Incentive Plan.

      Section 5.09 Schedule 14F-1. As promptly as practicable following the date
hereof, Assured shall prepare, and provide to Purchaser for review and comment,
the Schedule 14F-1 (the “Schedule 14F-1”) to be sent to stockholders and filed
with the SEC regarding the change in a majority of the Board. Assured shall
include any comments to

29

--------------------------------------------------------------------------------

the Schedule 14F-1 as Purchaser or its legal counsel shall reasonably request to
be included. Subject to such review and comment of Purchaser, as soon as
practicable, Assured shall file the Schedule 14F-1 with the SEC and transmit the
Schedule 14F-1 to all stockholders of Assured who would be entitled to vote at a
meeting for election of directors.

     Section 5.10 Use of Proceeds. Assured shall use the Purchase Price, net of
amounts payable hereunder and the Indemnification Holdback (such net amount, the
“Net Proceeds”) in accordance with Schedule 5.10 hereto. An amount equal to the
sum of the Net Proceeds shall be deposited at the Closing into the Separate
Account, withdrawals from which, in amounts greater than or equal to $100,000,
shall require the signature of any member of the Board of Assured designated by
the Purchaser in writing with such approval authority.

     Section 5.11 Conduct of the Business.

      (a) Between the date hereof and the earlier of the Closing Date and the
date of termination of this Agreement pursuant to Section 7.01, Assured shall be
operated only in the ordinary course of its business, under the direction and
control of its Board in substantially the same manner as heretofore conducted,
pay its debts and taxes when due, pay or perform other obligations when due, and
use its commercially reasonable efforts consistent with past practice and
policies to preserve intact its present business organization, keep available
the services of its present officers and key employees and preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it.

      (b) Without limiting the foregoing, except as otherwise contemplated in
this Agreement (including the exhibits hereto), from the date hereof through the
earlier of the Closing Date and the date on which this Agreement is terminated,
Assured shall not, and shall cause each Assured Subsidiary not to, without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed:

     (i) except for the Charter Amendment and the Certificate of Designations,
change or amend the Charter or Bylaws of Assured or similar governing documents
of any Assured Subsidiary;

     (ii) except in the ordinary course of business, license any Intellectual
Property owned by Assured or any Assured Subsidiary to another person;

     (iii) except in the ordinary course of business, sell, assign, transfer,
convey, lease or otherwise dispose of any material amount of assets or
properties;

     (iv) perform, or knowingly omit to perform, any act which act or omission
could reasonably be expected to result in a breach of or default under any
Material Contract;

30

--------------------------------------------------------------------------------

     (v) grant any severance, termination pay or bonuses; make any material
change in the management structure of Assured or any Assured Subsidiary,
including the hiring of additional officers or the termination of existing
officers; or adopt, enter into or amend in any material respect any employee
compensatory plan, employment agreement or consulting agreement except to the
extent required to preserve the qualification of any plan intended to meet the
requirements of Section 401(a) of the Code;

     (vi) acquire or agree to acquire by merger or consolidation with, or merge
or consolidate with, or purchase or agree to purchase substantially all of the
assets of, any corporation, partnership, association or other business
organization or division thereof or otherwise acquire or agree to acquire any
assets, other than in the ordinary course of business;

     (vii) make any material loans or advances to any person, except for
advances to employees or officers of Assured or any Assured Subsidiary for
expenses incurred in the ordinary course of business;

     (viii) make any changes in any income Tax elections of Assured or any
Assured Subsidiary;

     (ix) except for the adoption of new accounting pronouncements, make any
change in the accounting methods or practices of Assured and the Assured
Subsidiaries in effect at June 30, 2008;

     (x) incur any indebtedness outside of the ordinary course of business;

     (xi) except for the Charter Amendment and the Certificate of Designations,
authorize or issue any new securities of Assured except for shares of Common
Stock issued upon exercise of Assured convertible securities outstanding as of
the date of this Agreement;

     (xii) other than in accordance with the Charter Amendment, declare or pay
any dividends on or other distribution in respect of any securities of Assured,
split, combine or reclassify or propose to split, combine or reclassify any
capital stock of Assured or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of or in substitution for, shares of the
capital stock of Assured, or, repurchase, redeem or otherwise acquire or propose
to repurchase, redeem or otherwise acquire any shares of its capital stock or
any securities convertible into or exercisable for any shares of Common Stock of
Assured;

     (xiii) issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any securities of Assured, or enter into any agreement with
respect to any of the foregoing;

     (xiv) incur or commit to incur any capital expenditures other than capital
expenditures that are incurred or committed to in the ordinary course of
business;

31

--------------------------------------------------------------------------------

     (xv) sell, lease, encumber or otherwise dispose of, or agree to sell,
lease, encumber or otherwise dispose of (including by way of a spin off or
similar transaction), any material amount of assets, other than in the ordinary
course of business;

     (xvi) enter into any transaction, agreement or arrangement with any
officer, director or other Affiliate or amend or modify any existing
transaction, agreement or arrangement with any officer, director or other
Affiliate; or

     (xvii) commit or agree to take any of the foregoing actions or enter into
any agreements, consummate any transactions, or take any other action that is
intended to, or could reasonably be expected to, result in any of the
representations and warranties of Assured set forth in this Agreement not being
true and correct as of the Closing.

     Section 5.12 Notice. Assured will give prompt written notice to Purchaser
of any material incident, condition, change, effect or circumstance causing or
constituting a breach of any of Assured’s representations or warranties herein
(after giving effect to all Materiality Qualifiers contained therein) had such
representation or warranty been made on the date of such incident, condition,
change, effect or circumstance or the date of its discovery. No disclosure by
Assured pursuant to this Section will be sufficient as such to amend or
supplement the Assured Disclosure Letter or to prevent or cure any breach of any
representation, warranty, covenant or agreement.

     Section 5.13 Exclusivity. Throughout the period that begins on the date
hereof and ends upon the earlier of the Closing Date or the termination of this
Agreement pursuant to Section 7.01, Assured will not, and Assured will cause
each Affiliate and other representative or agent of Assured not to, directly or
indirectly, solicit, initiate, seek or encourage any inquiry, proposal or offer
from, furnish any information to or participate in any discussion or negotiation
with any person (other than the Purchaser or any person on the Purchaser’s
behalf) regarding any acquisition of any Assured capital stock, assets or
business, in whole or in part (by purchase, merger, tender offer, statutory
share exchange, joint venture or otherwise). Assured will, and Assured will
cause each Affiliate and other representative or agent of Assured to,
immediately terminate all such discussions or negotiations that may be in
progress on the date hereof.

     Section 5.14 Independent Directors. Upon Closing, Purchaser shall appoint,
elect or not cause the resignation or removal of at least one member of the
Board of Assured who meets the definition of “independent director” under the
rules of the American Stock Exchange.

32

--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

     Section 6.01 Conditions to Obligations of Purchaser. Purchaser’s obligation
to purchase the Shares at the Closing as set forth in Section 2.01 are subject
to the satisfaction or waiver, on or prior to such Closing Date, of the
following conditions:

     (a) Assured and Mosaic Capital Advisors, LLC (together with its Affiliates,
“Mosaic”) shall have executed the Series B and Series C Exchange Letter
substantially in the form attached hereto as Exhibit F and the transactions
contemplated thereby shall have been consummated.

     (b) Assured and Robert J. DelVecchio shall have executed the Series B
Exchange Letter in the form attached hereto as Exhibit G and the transactions
contemplated thereby shall have been consummated.

     (c) Assured and Haresh Sheth shall have executed the Series B Exchange
Letter in the form attached hereto as Exhibit H and the transactions
contemplated thereby shall have been consummated.

     (d) Each of the Exchange Letters in the form attached hereto as Exhibit I
shall have been executed and delivered by the parties thereto and the
transactions contemplated thereby shall have been consummated.

     (e) The Certificate of Designations shall have been filed by or on behalf
of Assured with, and accepted by, the Secretary of State of the State of Nevada.

     (f) The SEC shall not have in any way objected to or informed Assured that
it has any comments on the Schedule 14F-1 and at least 10 days shall have
elapsed since the Schedule 14F-1 was filed with the SEC and transmitted to
stockholders entitled to vote on the election of directors.

     (g) The Stockholders’ Agreement shall have been executed and delivered by
the parties thereto.

     (h) The Investor Rights Agreement shall have been executed and delivered by
the parties thereto.

     (i) Assured and Robert DelVecchio shall have entered into an employment
agreement substantially in the form attached hereto as Exhibit J.

     (j) Assured and Haresh Sheth shall have entered into an employment
agreement substantially in the form attached hereto as Exhibit K.

33

--------------------------------------------------------------------------------

     (k) The Board shall have set the number of directors who may serve on the
Board at seven (7) and James Manfredonia, Haresh Sheth and Ameet Shah shall have
resigned from the Board effective at the Closing.

     (l) Assured shall have paid Halpern Capital fees in the amount set forth in
the Assured Disclosure Letter in connection with the transactions contemplated
hereby.

     (m) Assured shall have paid PH Management Company, LLC a transaction fee in
an amount equal to $250,000.

     (n) All stock options and warrants owned by Robert DelVecchio, Haresh Sheth
and John Eric Mutter, and their respective Affiliates, prior to the Closing
shall have been cancelled.

     (o) The Board shall have adopted a form of indemnification agreement
between Assured and each member of the Board and executive officer thereof in
the form of Exhibit L hereto.

     (p) The Board shall have adopted the Charter Amendment and the Equity
Incentive Plan.

     (q) The Board shall have adopted the amended Bylaws in the form attached
hereto as Exhibit M.

     (r) The representations and warranties made by Assured in Article III
hereof shall have been true and correct on the date hereof and shall be true and
correct on the Closing Date with the same force and effect as of they had been
made on and as of the Closing Date.

     (s) Assured shall have performed all obligations, covenants and agreements
required herein to be performed by it on or prior to the Closing.

     (t) There shall not be any threatened or pending Litigation before any
court, arbitrator or Governmental Authority brought by any person or
Governmental Authority: (i) against Assured or any Assured Subsidiary seeking
material damages or other material relief, or (ii) challenging or seeking to
restrain or prohibit the consummation of the transactions contemplated in the
Transaction Agreements, or seeking to obtain any damages from Purchaser or
Assured as a result of transactions contemplated in the Transaction Agreements.
No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the transactions
contemplated in the Transaction Agreements shall be in effect.

     (u) There shall have been no event that has had, or could reasonably be
expected to have, a Material Adverse Effect since June 30, 2008.

     (v) All authorizations, approvals and permits, if any, of any Governmental
Authority or regulatory body of the United States or of any state that are
required to be

34

--------------------------------------------------------------------------------

obtained on or prior to the Closing in connection with the issuance of and sale
of the Shares pursuant to this Agreement and the additional authorizations,
notifications, approvals, waivers and permits that are set forth on Schedule
6.01(w) shall have been duly obtained and shall be effective as of the Closing
Date.

     (w) Assured shall have taken all actions and received and delivered to
Purchaser, in a form satisfactory to Purchaser, all documents and certificates
listed on Schedule 6.01(x).

     (x) Assured shall have delivered to Purchaser or its counsel copies of all
corporate documents of Assured and the Assured Subsidiaries as Purchaser or
their counsel shall reasonably request.

     (y) Purchaser shall have received from the Secretary of Assured a
certificate having attached thereto: (i) the Charter as in effect at the time of
the Closing, (ii) the Bylaws as in effect at the time of the Closing, (iii)
resolutions approved by the Board authorizing the transactions contemplated by
the Transaction Agreements, (iv) good standing certificates with respect to
Assured and each of the Assured Subsidiaries from the applicable authority(ies)
in Nevada and any other jurisdiction in which Assured or any Assured Subsidiary
is qualified to do business, dated a recent date before the Closing Date, and
(v) the account number of the Separate Account.

     (z) Purchaser shall have received from legal counsel to Assured opinions
addressed to it, dated as of the Closing Date, in substantially the form
attached hereto as Exhibit N.

     (aa) Assured shall have delivered to Purchaser evidence that it has
restated its 401(k) plan as a non-standardized adoption agreement, which lists
only Assured and certain of the Assured Subsidiaries as participating employers.

     (bb) Assured shall have delivered to Purchaser a Compliance Certificate,
executed by the President or Chief Executive Officer of Assured, dated as of the
Closing Date, to the effect that the conditions specified in subsections (s)-(w)
of this Section 6.01 have been satisfied.

     (cc) Assured shall have received and delivered to Purchaser evidence, in a
form satisfactory to the Purchaser, of the purchase by Mosaic of an additional
$462,600 in aggregate principal amount of Assured’s 18% Unsecured Convertible
Debentures.

     (dd) Assured shall have received and delivered to Purchaser evidence, in a
form satisfactory to Purchaser, of the approval of the change in ownership
application by the California State Board of Pharmacy.

     Section 6.02 Conditions to Obligations of Assured. Assured’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction or
waiver, on or prior to the Closing Date, of the following conditions:

     (a) The representations and warranties made by Purchaser in Article IV
hereof shall have been true and correct on the date hereof and shall be true and
correct on the Closing Date with the same force and effect as of they had been
made on and as of the Closing Date.

35

--------------------------------------------------------------------------------

     (b) Purchaser shall have performed all obligations required herein to be
performed by them on or prior to the Closing, including payment for the Shares
in accordance with Article II.

     (c) All authorizations, approvals and permits, if any, of any Governmental
Authority or regulatory body of the United States or of any state that are
required to be obtained on or prior to the Closing in connection with the
issuance of and sale of the Shares pursuant to this Agreement shall have been
duly obtained and shall be effective as of the Closing Date.

     (d) No temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction or other legal or
regulatory restraint or prohibition preventing the consummation of the
transactions contemplated in the Transaction Agreements shall be in effect.

     (f) Assured shall have received evidence of the approval of the change in
ownership application by the California State Board of Pharmacy.


ARTICLE VII

MISCELLANEOUS

     Section 7.01 Termination.

      (a) Notwithstanding anything to the contrary set forth in this Agreement,
this Agreement may be terminated at any time prior to the Closing Date:

     (i) by the mutual written consent of the parties hereto;

     (ii) by any party hereto if any Governmental Authority shall have issued an
order, decree or ruling or taken any other action which permanently restrains,
enjoins or otherwise prohibits any of the transactions contemplated herein or in
the Transaction Agreements and such order, decree, ruling or other action shall
have become final and non-appealable;

      (iii) by any party hereto if the Closing shall not have occurred on or
prior to October 31, 2008 (subject to a 30 day extension at the sole discretion
of the Purchaser); provided, that no party may terminate this Agreement pursuant
to this Section 7.01(a)(iii) if such party’s failure to fulfill any of its
obligations under this Agreement or to effect the satisfaction of any of the
conditions set forth in Article VI shall have caused the Closing not to have
occurred on or before said date;

      (iv) by Assured if Purchaser shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in this Agreement which would give rise to the failure of a condition set forth
in Article VI, which breach has not been cured within 15 days after the giving
of written notice by Assured to Purchaser specifying such breach; provided, that
Assured may terminate this

36

--------------------------------------------------------------------------------

Agreement pursuant to this Section 7.01(a)(iv) only to the extent Assured has
not breached (or does not continue to breach) in any material respect any of its
representations, warranties, covenants and agreements hereunder; or

      (v) by Purchaser if Assured shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in this Agreement which would give rise to the failure of a condition set forth
in Article VI, which breach has not been cured within 15 days after the giving
of written notice by Purchaser to Assured specifying such breach; provided, that
Purchaser may terminate this Agreement pursuant to this Section 7.01(a)(v) only
if Purchaser has not breached (or does not continue to breach) in any material
respect any of its representations, warranties, covenants and agreements
hereunder.

      (b) In the event this Agreement is terminated pursuant to Section 7.01(a),
all provisions of this Agreement shall terminate and there shall be no liability
on the part of any party hereto, or their respective officers, directors,
partners, members or stockholders, except for willful misconduct by any party
hereto and except that the following Sections shall survive any such termination
indefinitely: Sections 5.04, 5.07, 7.01(b), 7.02, 7.04, 7.05, 7.06, 7.07 and
7.10.

     Section 7.02 Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the law of the State of New York, as to matters
within the scope thereof, and the internal laws of the State of New York,
without giving effect to principles of conflicts of law and choice of law that
would cause the substantive laws of any other jurisdiction to apply. Assured
irrevocably submits and consents to the jurisdiction of any state court or
federal court sitting in the State and County of New York over any action or
proceeding arising out of or relating to the Transaction Agreements, and Assured
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts.

     Section 7.03 Survival. The representations, warranties, covenants and
agreements made in this Agreement, the Assured Disclosure Letter, or any other
agreement, certificate, document or instrument furnished pursuant hereto shall
survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby.

     Section 7.04 Amendment and Waiver. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only by the
written consent of Assured and the Purchaser. Any amendment or waiver effected
in accordance with this Section 7.04 shall be binding upon Assured and the
Purchaser, and their respective successors and assigns.

     Section 7.05 Entire Agreement. This Agreement, the exhibits and schedules
hereto, the other Transaction Agreements, the certificates and the other
documents delivered pursuant hereto constitute the entire agreement among the
parties relative to the specific subject matter hereof and thereof.

37

--------------------------------------------------------------------------------

     Section 7.06 Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, if not so
confirmed, then on the next business day; (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) the next business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to Assured or Purchaser at the respective address
or at its respective facsimile number set forth below or to such e-mail address,
facsimile number or address as subsequently modified by written notice in
accordance with this Section 7.06 upon five (5) days prior written notice.

Assured:    17935 Sky Park Circle, Suite F      Irvine, CA 85016      Fax: (949)
222-0978    with a copy to:    Reitler Brown & Rosenblatt LLC      800 Third
Avenue  21st Floor     New York, New York 10022      Fax: (212) 371-5500     
Attention: Robert Steven Brown    Purchaser:    350 Park Avenue     
24th Floor
    New York, NY 10022      Fax: (212) 207-3386    with a copy to:    Faegre &
Benson LLP      1700 Lincoln Street, Suite 3200      Denver, Colorado 80203     
Fax: (303) 607-3600      Attention: Nathaniel G. Ford 


     Section 7.07 Severability. In the event one or more of the provisions of
this Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

     Section 7.08 Broker’s Fees. Each party represents and warrants that, except
as otherwise provided herein, no agent, broker, investment banker, person or
firm acting on behalf of or under the authority of such party is or will be
entitled to any broker’s or finder’s fee or any other commission directly or
indirectly in connection with the transactions contemplated herein. Assured
agrees to indemnify Purchaser against any fee or commission payable by Purchaser
for which Assured is responsible, and Purchaser

38

--------------------------------------------------------------------------------

agrees to indemnify Assured against any fee or commission payable by Assured for
which Purchaser are responsible.

     Section 7.09 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     Section 7.10 Successors and Assigns. The provisions hereof shall inure to
the benefit of, and be binding upon, the successors and assigns of the parties
hereto.

     Section 7.11 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

39

--------------------------------------------------------------------------------

       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

  ASSURED PHARMACY, INC.            By:  /s/ Robert DelVecchio       Name:
 Robert DelVecchio        Title:  CEO                  APHY HOLDINGS LLC       
    By:  /s/ Andrew M. Paul       Andrew M. Paul, Manager   


--------------------------------------------------------------------------------